                                Case 1:20-cv-03603 Document 1 Filed 05/08/20 Page 1 of 11



                         Penn A. Dodson (PD2244)
                         ANDERSONDODSON, P.C.
                         11 Broadway, Suite 615
                         New York, NY 10004
                         (212) 961-7639 tel.
                         (646) 998-8051 fax
                         penn@andersondodson.com

                         Attorney for Plaintiffs


                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK



                          RIDWANE MOURMOUNI and
                          ISSIFI KALIKOYE,
                                                                            COMPLAINT FOR DAMAGES
                                                   Plaintiffs,
                                                                                      1:20-cv-3603
                                                                            Case No. ________________________
                          v.

                          PERMANENT MISSION OF THE                               JURY TRIAL REQUESTED
                          REPUBLIC OF SOUTH SUDAN TO THE
                          UNITED NATIONS, and
                          CECILIA ADENG, an individual,

                                                   Defendants.


                                                                 INTRODUCTION

                               1. Plaintiffs Ridwane Mourmouni and Issifi Kalikoye (“Plaintiffs”) served as drivers for

                                  Defendant Cecilia Adeng and various agents of the Permanent Mission of The Republic of

                                  South Sudan to The United Nations (“South Sudan Embassy” or “Embassy”) for several

                                  years each. For the last 11 months of their employment the Plaintiffs were not paid at all.

                               2. To challenge these and other wage-related violations, Plaintiffs bring this action, by and

                                  through their attorneys, against the Embassy and Ms. Adeng to recover unpaid or underpaid

                                  wages and other damages under the provisions of the Fair Labor Standards Act of 1938, as

ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                              Case 1:20-cv-03603 Document 1 Filed 05/08/20 Page 2 of 11



                                amended, 29 U.S.C. § 201, et seq. (hereinafter “FLSA”) and the New York Labor Law,

                                Art. 19, § 650, et seq. (hereinafter, “NYLL”). Plaintiffs also bring breach of contract and

                                unjust enrichment claims as alternative theories of recovery for the owed wages.

                                                         JURISDICTION AND VENUE

                            3. This Court has jurisdiction over the subject matter of the action pursuant to 28 U.S.C. §

                                1331, by virtue of federal questions, 29 U.S.C. § 201 et seq. of the FLSA.

                            4. The activities at issue constituted “commercial activities.” 28 U.S.C. §1605; Letelier v.

                                Republic of Chile, 748 F.2d 790, 796 (2d Cir. 1984) (citing Senate Report containing

                                examples of commercial activities that include, inter alia, the “employment or engagement

                                of laborers, clerical staff or public relations or marketing agents”).

                            5. Defendant Embassy is not subject to diplomatic immunity.

                            6. Defendant Adeng is not personally subject to diplomatic immunity.

                            7. This Court has supplemental jurisdiction over Plaintiffs’ state law claims by authority of

                                28 U.S.C. § 1367.

                            8. Venue lies with this Court pursuant to 28 U.S.C. § 1391(b) and 29 U.S.C. § 201 et seq. The

                                events giving rise to the instant litigation occurred in New York City.



                                                                     PARTIES

                         Defendant Permanent Mission of the Republic of South Sudan to the United Nations

                            9. Defendant Permanent Mission of the Republic of South Sudan to the United Nations

                                (hereinafter “South Sudan Embassy” or “Embassy”) is an entity operating within New

                                York County, at 336 E. 45th Street, 5th Floor, New York, NY 10017.
ANDERSONDODSON, P.C.
     11 Broadway            10. At all relevant times, the Embassy was engaged in interstate commerce, within the meaning
       Suite 615
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                         Mourmouni v. South Sudan Embassy                                                        Complaint
                         USDC, Southern District of New York                                                       Page 2
                              Case 1:20-cv-03603 Document 1 Filed 05/08/20 Page 3 of 11



                                of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

                            11. At all times material to this action, Defendant South Sudan Embassy was subject to the

                                FLSA and was an “employer” of the Plaintiffs, as defined by § 203(b) of the FLSA and its

                                interpretative caselaw.

                            12. At all times material to this action, Defendant South Sudan Embassy was subject to the

                                NYLL and was an “employer” of the Plaintiffs, as defined by the NYLL and its

                                interpretative caselaw.

                         Defendant Cecilia Adeng

                            13. Defendant Cecilia Adeng, an individual, resides in Manhattan, at 40 River Road, 14 FL,

                                New York, NY 10044.

                            14. Defendant Adeng is the Deputy Permanent Representative (“DPR”) of the Permanent

                                Mission of The Republic of South Sudan to The United Nations.

                            15. At all times material to this action, Defendant Adeng exercised substantial control over the

                                functions of the embassy’s employees including Plaintiffs. She directed their day-to-day

                                activities, had the authority to terminate their employment, oversaw expenditures of the

                                operation that included the Plaintiffs' compensation or lack thereof and otherwise served

                                as the "head" or "boss" of the organization.

                            16. In addition to her role in the organization, she also was the direct employer of Plaintiff

                                Mournouni. He drove both her and members of her family around the city on a daily basis.

                                Many, and likely the majority, of the drives were personal in nature.

                            17. At all times material to this action, Defendant Adeng was an additional “employer” of the

                                Plaintiffs, as defined by § 203(b) of the FLSA and its interpretative caselaw.

ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                         Mourmouni v. South Sudan Embassy                                                         Complaint
                         USDC, Southern District of New York                                                        Page 3
                              Case 1:20-cv-03603 Document 1 Filed 05/08/20 Page 4 of 11



                            18. At all times material to this action, Defendant Adeng was subject to the NYLL and was an

                                “employer” of the Plaintiffs, as defined by the NYLL and its interpretative caselaw.

                         Plaintiff Ridwane Mourmouni

                            19. Plaintiff Ridwane Mourmouni is a resident of Manhattan.

                            20. Plaintiff Ridwane Mourmouni worked for the Defendants as a driver from July 1, 2015 to

                                January 31, 2019 or thereabouts.

                            21. At all times material to this action, Plaintiff Mourmouni was an “employee” within the

                                meaning of 29 U.S.C. § 203(e).

                            22. Plaintiff Mourmouni’s primary supervisor was Defendant Adeng.

                            23. In this role, Plaintiff Mourmouni drove a Mercedes that weighed less than 10,000 pounds

                                GVWR (gross vehicle weight rating).

                            24. Mourmouni estimates that generally he worked approximately 60 hours per week.

                            25. While working in this capacity, Plaintiff Mourmouni was not expected to record time

                                worked.

                            26. Defendants did not track Plaintiff Mourmouni’s time worked.

                            27. While his schedule varied Plaintiff Mourmouni typically started work sometime between

                                7:00A.M. and 9:00A.M. and stopped sometime between 5:00P.M. and 7:00P.M. Most days

                                he estimates he worked for 12 hours, usually 5 days per week. Further, he frequently began

                                his workday earlier than 7:00A.M. to pick people up from the airport.

                            28. While in this position, Plaintiff Mourmouni’s pay scheme was a fixed monthly rate.

                            29. Plaintiff Mourmouni’s rate of pay was $4,100.00 per month.

                            30. Plaintiff Mourmouni was not paid at all for the months of March 2018 through January

ANDERSONDODSON, P.C.
                                2019 (11 months).
     11 Broadway
       Suite 615
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                         Mourmouni v. South Sudan Embassy                                                       Complaint
                         USDC, Southern District of New York                                                      Page 4
                              Case 1:20-cv-03603 Document 1 Filed 05/08/20 Page 5 of 11



                            31. In addition, Plaintiff Mourmouni was not paid at a rate of one- and one-half times his

                                normal hourly rate for all hours over 40 worked in a workweek.

                            32. For hours over 40 worked in the workweek, because of being a flat amount per month, he

                                did not receive anything extra for overtime work

                            33. Plaintiff Mourmouni generally did not get a meal break of 30 minutes or more relieved of

                                all duties.

                         Plaintiff Issifi Kalikoye

                            34. Plaintiff Issifi Kalikoye is a resident of Manhattan.

                            35. At all times material to this action, Plaintiff Kalikoye was an “employee” within the

                                meaning of 29 U.S.C. § 203(e).

                            36. Plaintiff Kalikoye’s primary supervisor was Defendant Adeng.

                            37. Plaintiff Kalikoye worked for the Embassy as a driver from September 2016 until January

                                2019 or thereabouts.

                            38. In this role, Plaintiff Kalikoye drove a Mercedes that weighed less than 10,000 pounds

                                GVWR (gross vehicle weight rating).

                            39. While working in this capacity, Plaintiff Kalikoye was not expected to record time worked.

                            40. Plaintiff Kalikoye estimates that generally he worked approximately 60 hours per week.

                            41. Similarly to Plaintiff Mourmouni, Plaintiff Kalikoye typically started work sometime

                                between 7:00A.M. and 9:00A.M. and stopped sometime between 5:00P.M. and 7:00P.M.

                                Most days he estimates he worked for 12 hours, usually 5 days per week. Furthermore, he

                                too frequently began his workday earlier than 7:00A.M. to pick people up from the airport.

                            42. While in this position, Plaintiff Kalikoye was paid a flat amount per month basis.

ANDERSONDODSON, P.C.
                            43. Plaintiff Kalikoye’s rate of pay was supposed to be $3,850 per month.
     11 Broadway
       Suite 615
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                         Mourmouni v. South Sudan Embassy                                                        Complaint
                         USDC, Southern District of New York                                                       Page 5
                              Case 1:20-cv-03603 Document 1 Filed 05/08/20 Page 6 of 11



                            44. Plaintiff Kalikoye was not paid at all for the months of March, 2018 through January 2019

                                (11 months).

                            45. In addition, Plaintiff Kalikoye was not paid at a rate of one- and one-half times his normal

                                hourly rate for all hours over 40 worked in a workweek.

                            46. For hours over 40 worked in the workweek, because of being paid a flat amount per week,

                                he did not receive anything extra for overtime work

                            47. Plaintiff Kalikoye generally did not get a meal break of 30 minutes or more relieved of all

                                duties.



                                                                LEGAL CLAIMS

                                                 As And For A First Cause of Action:
                                            FAIR LABOR STANDARDS ACT (FLSA) VIOLATIONS

                            48. Plaintiffs realleges and incorporates by reference each allegation contained in the

                                paragraphs above, and by reference repleads and incorporates them as though fully set forth

                                here.

                         Failure To Pay Minimum Wage

                            49. Defendants failed to pay Plaintiffs the minimum wage for all hours they worked, in

                                violation of the FLSA.

                         Failure To Pay Time Overtime Properly

                            50. Defendants failed to compensate Plaintiffs at a rate of one- and one-half times their normal

                                hourly rate(s) for all hours over 40 worked in a workweek, in violation of the FLSA.

                         Record-Keeping Failures

                            51. At all relevant times, Defendants failed to make, keep, and preserve accurate records
ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
                                regarding the wages, hours, and other conditions of employment of Plaintiffs, in
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                         Mourmouni v. South Sudan Embassy                                                         Complaint
                         USDC, Southern District of New York                                                        Page 6
                              Case 1:20-cv-03603 Document 1 Filed 05/08/20 Page 7 of 11



                                contravention of the FLSA and affiliated Regulations, 29 U.S.C. §§ 211(c), 215(a)(5) and

                                29 C.F.R. § 516.

                         Willful & Not Based On Good Faith & Entitlement to Damages

                            52. Defendants had no good faith basis for believing that their pay practices as alleged above

                                were in compliance with the law.

                            53. The foregoing conduct constitutes a “willful” violation of the FLSA, 29 U.S.C. § 255(a).

                            54. As a result of the violations by Defendant of the FLSA, the Plaintiff is entitled to all

                                damages available under the FLSA which include, but are not limited to, all unpaid wages,

                                overtime, liquidated damages, attorney fees, costs, and interest, as set forth in the FLSA,

                                more specifically 29 U.S.C. § 216(b).



                                               As And For A Second Cause of Action:
                                            NEW YORK LABOR LAW (NYLL) VIOLATIONS

                            55. Plaintiffs reallege and incorporate by reference each allegation contained in the paragraphs

                                above, and by reference replead and incorporate them as though fully set forth here.

                            56. At all relevant times, Plaintiffs were employed by Defendants within the meaning of the

                                New York Labor Law, §§ 2 and 651.

                         Failure To Pay Wages

                            57. Defendants failed to pay Plaintiffs their owed wages, in violation of NYLL § 663.

                         Failure To Pay Minimum Wage

                            58. Defendants failed to pay Plaintiffs the minimum wage for all hours they worked, in

                                violation of NYLL § 652.

                         Failure To Pay Overtime
ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
                            59. Defendants failed to compensate Plaintiffs at a rate of one and one half times their normal
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                         Mourmouni v. South Sudan Embassy                                                         Complaint
                         USDC, Southern District of New York                                                        Page 7
                              Case 1:20-cv-03603 Document 1 Filed 05/08/20 Page 8 of 11



                                hourly rates for hours over 40 in a workweek, in contravention of N.Y. Comp. Codes R. &

                                Regs. tit. 12, § 142-2.2.

                         Spread of Hours

                            60. Plaintiffs worked more than 10 hours on at least some workdays, but Defendants failed to

                                pay them an additional one-hour's pay at the applicable minimum wage rate, in

                                contravention of. N.Y. Comp. Codes R. & Regs. tit. 12, § 142-2.4.

                         Failure To Pay Wages At Prescribed Frequency

                            61. The timing and frequency of Plaintiffs’ pay was improper.

                            62. Plaintiffs were “clerical [or] other workers” as that term is defined in NYLL § 190(7).

                            63. Plaintiffs were not consistently paid on regular paydays designated in advance by the

                                employer not less frequently than semi-monthly, in violation of NYLL § 191(1)(d).

                            64. When Plaintiffs were separated from their employment, the employer failed to pay the

                                wages owing in their final pay period not later than the regular payday for the pay period

                                during which the separation occurred, in violation of NYLL § 191(3).

                         Failure to Provide Pay Stubs / Wage Notices

                            65. Defendant failed to furnish Plaintiffs with a “wage notice” containing the rate or rates of

                                pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

                                commission, or other; allowances, if any, claimed as part of the minimum wage, including

                                tip, meal, or lodging allowances; the regular pay day designated by the employer; the

                                name of the employer; any "doing business as" names used by the employer; the

                                physical address of the employer's main office or principal place of business, and a

                                mailing address if different; and the telephone number of the employer, in contravention

ANDERSONDODSON, P.C.
                                of NYLL § 195(1)(a) and § 198(1)(b)
     11 Broadway
       Suite 615
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                         Mourmouni v. South Sudan Embassy                                                        Complaint
                         USDC, Southern District of New York                                                       Page 8
                              Case 1:20-cv-03603 Document 1 Filed 05/08/20 Page 9 of 11



                            66. Defendant failed to furnish Plaintiffs with “pay stubs,” or a statement with every payment

                                of wages listing gross wages, deductions and net wages, in contravention of NYLL §

                                195(3), § 198(1)(d) and 12 N.Y. Comp. Codes R. & Regs. 142-2.7.



                         Record-Keeping Failures

                            67. At all relevant times, Defendants failed to keep true and accurate records of hours worked

                                by each employee covered by an hourly minimum wage rate, the wages paid to all

                                employees, and other similar information in contravention of NYLL § 661.

                            68. At all relevant times, Defendants failed to establish, maintain and preserve for not less than

                                three years payroll records showing the hours worked, gross wages, deductions and net

                                wages for each employee, in contravention of NYLL § 195(4) and 12 N.Y. Comp. Codes

                                R. & Regs. 142-2.6.

                            69. Defendants failed to keep a time book showing the names and addresses of its employees

                                and the hours worked by each of them in each day, in contravention of NYLL § 161(4).

                         Damages

                            70. Due to Defendant’s New York Labor Code violations, Plaintiffs are entitled to recover their

                                unpaid wages, overtime, liquidated damages, interest, reasonable attorneys’ fees, and costs

                                associated with bringing the action. NY Lab. Code § 663(1).



                                               As And For A Third Cause of Action:
                                            BREACH OF CONTRACT/UNJUST ENRICHMENT

                            71. Plaintiffs reallege and incorporate by reference each allegation contained in the paragraphs

                                above, and by reference replead and incorporate them as though fully set forth here.
ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
                            72. Plaintiffs had written employment contracts with the Embassy setting forth, inter alia, their
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                         Mourmouni v. South Sudan Embassy                                                          Complaint
                         USDC, Southern District of New York                                                         Page 9
                             Case 1:20-cv-03603 Document 1 Filed 05/08/20 Page 10 of 11



                                rates of pay.

                            73. Specifically, Defendants agreed to pay Plaintiff monthly; Plaintiff Kalikoye’s rate of pay

                                was supposed to be $3850 per month, and Plaintiff Mourmouni’s rate of pay was $4,100.00

                                per month.

                            74. By failing to pay Plaintiffs these amounts Defendants breached their contract of

                                employment with Plaintiffs.

                            75. In the alternative, were a contract not found to exist, Defendants have been unjustly

                                enriched by withholding monies that rightfully belong to Plaintiffs. Defendants are liable

                                to Plaintiff in the amount of compensation unlawfully withheld from them, and other

                                appropriate damages.



                                                               PRAYER FOR RELIEF

                            WHEREFORE, Plaintiffs respectfully requests that this Court grant the following relief:

                                (A)    Award Plaintiffs unpaid and underpaid wages due under the FLSA and the New

                                       York Labor Law;

                                (B)    Award Plaintiffs liquidated damages in the amount of their unpaid FLSA wages

                                       pursuant to 29 U.S.C. § 216(b);

                                (C)    Award Plaintiffs liquidated damages pursuant to NYLL § 663;

                                (D)    Award Plaintiffs “spread of hours” pay in the amount of one times the then-

                                       applicable minimum wage rate for each day Plaintiff worked 10 or more hours in a

                                       workday pursuant to N.Y. Comp. Codes R. & Regs. tit. 12, § 137-1.7.

                                (E)    Award Plaintiffs appropriate contract damages;

ANDERSONDODSON, P.C.
                                (F)    Award Plaintiffs interest;
     11 Broadway
       Suite 615
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                         Mourmouni v. South Sudan Embassy                                                       Complaint
                         USDC, Southern District of New York                                                      Page 10
                             Case 1:20-cv-03603 Document 1 Filed 05/08/20 Page 11 of 11



                                (G)     Award Plaintiffs the costs of this action together with reasonable attorneys' fees;

                                        and

                                (H)     Award such other and further relief as this Court deems necessary and proper.



                                                          DEMAND FOR TRIAL BY JURY

                                Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

                         by jury on all questions of fact raised by the complaint.


                                Respectfully submitted, this 8th day of May, 2020.

                                                                           ANDERSONDODSON, P.C.


                                                                           ____________________________
                                                                           Penn A. Dodson (PD 2244)
                                                                           penn@andersondodson.com


                         11 Broadway, Suite 615
                         New York, NY 10004
                         (212) 961-7639 direct
                         (646) 998-8051 fax




ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                         Mourmouni v. South Sudan Embassy                                                        Complaint
                         USDC, Southern District of New York                                                       Page 11
